Exhibit 10.5
 
MALEX, INC.


Lock Up Agreement


The undersigned hereby agrees that for a period (the “Restricted Sales Period”)
commencing on the date hereof and expiring on the first to occur of (i) twenty
seven (27) months from the date hereof or (ii) the Restriction Termination Date,
as defined in the Securities Purchase Agreement dated as of November 13, 2007,
between Malex, Inc. (the “Company”), Barron Partners, LP and the other investors
named therein, the undersigned will not, directly or indirectly, sell, agree or
offer to sell or grant an option for the sale of any shares (including shares of
the Company’s Common Stock issued pursuant to stock option or long-term
incentive plans) of the Common Stock of in the public market. Without limiting
the generality of the foregoing, the undersigned hereby agrees not to directly
or indirectly offer to sell, grant an option for the purchase or sale of,
transfer, pledge assign, hypothecate, distribute or otherwise encumber or
dispose of any securities in the Company in a transaction which is not in the
public market unless the transferee first agrees to be bound by the provisions
of this Agreement. The restrictions in this Agreement shall not apply to shares
issued pursuant to a stock option or long-term incentive plans which may be
approved by the Compensation Committee provided that such committee is comprised
of a majority of independent directors. Notwithstanding the foregoing, if, and
only if, the undersigned is director and not an executive officer of the Company
and shall cease to be a director for any reason, the undersigned may sell not
more than a total of 50,000 shares of Common Stock in the public market during
the Restricted Sales Period.


In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of any of the securities of the Company registered in the name of
the undersigned or beneficially owned by the undersigned.


Dated: November 13, 2007

 

 
By:
  /s/ Wu Jian Hua
 
Name:
  Wu Jian Hua
 
Title:
  Chief Executive Officer




--------------------------------------------------------------------------------

